EXHIBIT 3
Clarification of Response (if Necessary):


4. Industry Group

   Agriculture                                   Health Care                  Retailing
   Banking & Financial Services                     Biotechnology
                                                                              Restaurants
      Commercial Banking                            Health Insurance          Technology
      Insurance
                                                    Hospitals & Physicians      Computers
    X Investing
      Investment Banking                            Pharmaceuticals             Telecommunications

      Pooled Investment Fund                        Other Health Care           Other Technology
      Is the issuer registered as                Manufacturing                Travel
      an investment company under
      the Investment Company                     Real Estate                    Airlines & Airports
      Act of 1940?                                  Commercial                  Lodging & Conventions
         Yes                    No
                                                    Construction                Tourism & Travel Services
      Other Banking & Financial Services
                                                    REITS & Finance             Other Travel
   Business Services
   Energy                                           Residential               Other
      Coal Mining                                   Other Real Estate

      Electric Utilities

      Energy Conservation

      Environmental Services

      Oil & Gas

      Other Energy


5. Issuer Size

Revenue Range              OR               Aggregate Net Asset Value Range
   No Revenues                                No Aggregate Net Asset Value
   $1 - $1,000,000                            $1 - $5,000,000
   $1,000,001 -
                                              $5,000,001 - $25,000,000
   $5,000,000
   $5,000,001 -
                                              $25,000,001 - $50,000,000
   $25,000,000
   $25,000,001 -
                                              $50,000,001 - $100,000,000
   $100,000,000
   Over $100,000,000                          Over $100,000,000
   Decline to Disclose                        Decline to Disclose
X Not Applicable                              Not Applicable
6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)


                                             Investment Company Act Section 3(c)

 X Rule 504(b)(1) (not (i), (ii) or (iii))   Section 3(c)(1)       Section 3(c)(9)
    Rule 504 (b)(1)(i)                       Section 3(c)(2)       Section 3(c)(10)
    Rule 504 (b)(1)(ii)
                                             Section 3(c)(3)       Section 3(c)(11)
    Rule 504 (b)(1)(iii)
                                             Section 3(c)(4)       Section 3(c)(12)
    Rule 506(b)
    Rule 506(c)                              Section 3(c)(5)       Section 3(c)(13)
    Securities Act Section 4(a)(5)           Section 3(c)(6)       Section 3(c)(14)

                                             Section 3(c)(7)


7. Type of Filing

X New Notice Date of First Sale X First Sale Yet to Occur
   Amendment

8. Duration of Offering

Does the Issuer intend this offering to last more than one year?    Yes X No

9. Type(s) of Securities Offered (select all that apply)

X Equity                                                   Pooled Investment Fund Interests
   Debt                                                    Tenant-in-Common Securities
   Option, Warrant or Other Right to Acquire Another
                                                           Mineral Property Securities
   Security
   Security to be Acquired Upon Exercise of Option,
                                                           Other (describe)
   Warrant or Other Right to Acquire Security

10. Business Combination Transaction

Is this offering being made in connection with a business combination
                                                                               Yes X No
transaction, such as a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $10,000 USD

12. Sales Compensation

Recipient                                         Recipient CRD Number X None
Jay Scoctt Kirsch                                 None
 (Associated) Broker or Dealer X None                                                    X None
